Citation Nr: 1036305	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-32 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for congestive heart 
failure.

3.  Entitlement to service connection for neuropathy of the 
hands.

4.  Entitlement to service connection for neuropathy of the right 
lower extremity.

5.  Entitlement to service connection for acid reflux.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1968.

This case is before the Board of Veterans Appeals (Board) on 
appeal from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that after the certification of this appeal, the 
Veteran submitted additional evidence directly to the Board.  The 
evidence includes medical records pertaining to treatment of the 
Veteran in 1978, more than 10 years following his discharge from 
service, and include no reference to any of the disabilities at 
issue.  In addition, he submitted a March 2007 statement from his 
private physician which is cumulative of evidence already of 
record.  It continues to show the presence of some of the 
disabilities at issue many years following the Veteran's 
discharge from service.  The statement does not link any of the 
disabilities at issue to the Veteran's active service.  Instead, 
the Veteran's physician stated that he had no opinion concerning 
whether the claimed disabilities were related to service.  
Therefore, a remand for RO consideration of this evidence is not 
required.


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam, and he was not 
exposed to herbicides during his active service.

2.  None of the disabilities at issue was present in service or 
until years thereafter, and none of the disabilities at issue is 
etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during active service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Congestive heart failure was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during active 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

3.  Neuropathy of the hands was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during active 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Neuropathy of the right lower extremity was not incurred in 
or aggravated by active duty, and its incurrence or aggravation 
during active service may not be presumed.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

5.  Acid reflux was not incurred in or aggravated by active duty, 
and its incurrence or aggravation during active service may not 
be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




6.  Hypertension was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during active service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C.A. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided the required 
VCAA notice by letter mailed in August 2005, prior to the initial 
adjudication of the claims.  Although the Veteran was not 
provided notice with respect to the disability-rating or 
effective-date element of the claims until March 2006, after the 
initial adjudication of the claims, the Board finds that there is 
no prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for any of the claimed 
disabilities.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide earlier notice 
with respect to those elements of the claims is no more than 
harmless error.

In addition, the Veteran's service treatment records, personnel 
records, SSA records, and pertinent post-service treatment 
records have been obtained.  Neither the Veteran nor his 
representative has identified any outstanding evidence that could 
be obtained to substantiate his claims.  The Board is also 
unaware of any such evidence.  Therefore, the Board is satisfied 
that the VA has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.  

The Board acknowledges that the Veteran has not been afforded a 
VA examination and that no VA medical opinion has been obtained 
in response to the Veteran's claims.  VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing that certain diseases 
manifested during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 
also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The 
third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.

The Veteran contends that service connection is warranted for the 
disabilities at issue because they are related to his exposure to 
herbicides in service.  As explained below, the Board has 
determined that the Veteran was not exposed to herbicides during 
his active service.  Therefore, no VA examination or opinion 
addressing whether the claimed disabilities are related to such 
exposure is required.  In addition, the Veteran has not alleged 
any other connection between his active service and his claimed 
disabilities, and there is no lay or medical evidence indicating 
that any of the claimed disabilities was present in service or 
until years thereafter, and there is no competent evidence 
linking any of the claimed disabilities to the Veteran's active 
service.  Therefore, VA is not obliged to provide an examination 
or obtain a medical opinion in this case.

The Board has also determined that no further development to 
substantiate the Veteran's alleged herbicide exposure in service 
is required.  The Veteran has not alleged that the aircraft he 
maintained while serving in Taiwan and Okinawa were involved in 
the spraying of herbicides.  He has only alleged that the 
aircraft flew missions to Vietnam in areas where Agent Orange was 
sprayed and that he therefore believes that he could have been 
exposed to Agent Orange coincident to his duties working on the 
aircraft.  The Board has no reason to doubt that the aircraft in 
question flew missions to Vietnam; however, there is no available 
documentation to show that the aircraft would have come in 
contact with herbicides on the missions to Vietnam.  

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claims were harmless.  
Therefore, the Board will address the merits of the claims.
.
Legal Criteria

Entitlement to service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Additionally, service connection may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests diabetes mellitus, 
hypertension or cardiovascular disease to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, shall 
be presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

38 U.S.C.A. § 1116(a) provides presumptive service connection on 
the basis of herbicide exposure for specified diseases manifested 
to a degree of 10 percent within a specified period in a Veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  It also provides presumptive 
service connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in regulations 
prescribed under this section warrants a presumption of service-
connection by reason of having a positive association with 
exposure to an herbicide agent, and that becomes manifest within 
the period (if any) prescribed in such regulations in a Veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet.  App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The record reflects and the Veteran does not dispute that none of 
the disabilities at issue was present in service or until years 
thereafter.  In addition, the Veteran does not content and the 
record does not show that he ever served in Vietnam.  Therefore, 
it may not be presumed that he was exposed to herbicides in 
service.  

As noted above, the Veteran's only contention is that the 
disabilities at issue are related to his exposure to herbicides 
while serving in Okinawa and Taiwan and working on aircraft that 
had flown missions to Vietnam in areas where Agent Orange had 
been sprayed.  In essence, the Veteran's allegation is 
speculative in nature.  He has provided no corroborating evidence 
that the aircraft in question came in contact with herbicides.  
Moreover, he does not profess to have any personal knowledge that 
the aircraft came in contact with herbicides, nor does he allege 
that he has personal knowledge that he came in contact with 
herbicides coincident to working on the aircraft.  

The Board acknowledges that it is possible that the Veteran was 
exposed to herbicides during service, as he alleges.  However, 
the Veteran must establish more than a possibility that he was 
exposed to herbicides.  In light of the contentions presented in 
this case and the locations of the Veteran's alleged exposure to 
herbicides, the Board must conclude that it is more likely than 
not that he was not exposed to herbicides during his active 
service.  Therefore, service connection on the basis of herbicide 
exposure in service is not warranted.

The Board has considered whether there is any other basis for 
granting any of these claims but has found none.  The Board has 
also considered the doctrine of reasonable doubt but has 
determined that it is not applicable to these claims because the 
preponderance of the evidence is against the claims.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for congestive heart failure is denied.

Service connection for neuropathy of the hands is denied.

Service connection for neuropathy of the right lower extremity is 
denied.

Service connection for acid reflux is denied.

Service connection for hypertension is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


